TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00704-CV



 2004 Dodge Ram 1500 TX LP #CPL1988 and 2000 Buick TX LP CV1N817, Appellants

                                                  v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
       NO. CV36,279, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                ORDER AND MEMORANDUM OPINION


PER CURIAM

                This is a civil-forfeiture case involving the State’s seizure of two vehicles.

LaToya Alcorn, who claims an interest in at least one of the vehicles, filed a notice of appeal from

the trial court’s judgment. Shortly thereafter, Alcorn filed an untimely affidavit of indigence in

the trial court. See Tex. R. App. P. 20.1(c)(1) (“An appellant must file the affidavit of indigence

in the trial court with or before the notice of appeal.”). However, in a timely filed motion, Alcorn

requests an extension of the filing deadline. See id. 20.1(c)(3) (appellate court may extend time

to file affidavit of indigence if appellant requests extension within 15 days after affidavit filing

deadline). We grant the motion and abate the appeal to allow the trial court clerk to (1) provide

the notice specified in Tex. R. App. P. 20.1(d)(1) and (2) set a deadline for filing a contest to the

affidavit of indigence. If a contest is timely filed, the trial court shall hold a hearing to consider

evidence and grant appropriate relief. See id. 20.1(e), (f), (g), (i). The appeal will be reinstated
upon written notice to this Court from any party that (1) no contest was timely filed, (2) the trial

court has issued an order sustaining the contest, or (3) the trial court has not sustained the contest

within the period set for hearing the contest. See id. 20.1(f), (i)(4).


Before Chief Justice Jones, Justices Rose and Goodwin

Abated and Remanded

Filed: December 23, 2014




                                                  2